      CASE 0:16-cv-03634-SRN-HB Document 77 Filed 08/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Sok Kong, Trustee for Next-of-Kin of Map            Case No. 16-cv-03634 (SRN/HB)
 Kong, Decedent,

               Plaintiff,

 v.
                                                                 ORDER
 City of Burnsville; Maksim Yakovlev, in
 his individual and official capacity; John
 Mott, in his individual and official
 capacity; and Taylor Jacobs, in his
 individual and official capacity,

               Defendants.


Richard E. Student and Steven J. Meshbesher, Meshbesher & Associates, P.A., 10 South
Fifth Street, Suite 225, Minneapolis, MN 55402 for Plaintiff.

Patrick C. Collins and Joseph E. Flynn, Jardine Logan & O’Brien PLLP, 8519 Eagle Point
Boulevard, Suite 100, Lake Elmo, MN 55042 for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on remand from the Eighth Circuit Court of Appeals.

In a December 2018 Order [Doc. No. 60], this Court granted in part and denied in part

Defendants’ Motion for Summary Judgment in this officer-involved shooting case. Kong v.

City of Burnsville, No. 16-cv-3634 (SRN/HB), 2018 WL 6591229 (D. Minn. Dec. 14, 2018.)

Specifically, the Court granted Defendants’ summary judgment motion with respect to

Plaintiff’s § 1983 medical indifference claim arising under the Fourteenth Amendment, but

denied the motion as to his § 1983 excessive force claim arising under the Fourth Amendment,
      CASE 0:16-cv-03634-SRN-HB Document 77 Filed 08/10/20 Page 2 of 2




and also as to his state law negligence claim. Id. at *1. The Court found that questions of

fact precluded summary judgment on the issue of qualified immunity for Plaintiff’s Fourth

Amendment claim, and denied summary judgment on that basis. (Id. at 10–18.) With respect

to Plaintiff’s state law negligence claim, the Court found that the record did not clearly show

that Defendants had complied with their own crisis intervention policy, and therefore, were

not entitled to official immunity on summary judgment. Id. at 21–22.

       Defendants appealed the denial of summary judgment to the Eighth Circuit. The

Eighth Circuit reversed this Court’s ruling, finding that Defendants were entitled to qualified

immunity on the Fourth Amendment claim, and official immunity on the negligence claim,

and remanded the matter to this Court for further proceedings consistent with that ruling.

Kong v. City of Burnsville, 960 F.3d 985, 992–97 (8th Cir. 2020). Following the denial of

Plaintiff’s petition for rehearing en banc and petition for panel rehearing before the Eighth

Circuit, Kong v. City of Burnsville, __ F.3d __, 2020 WL 4462676 (8th Cir. July 30, 2020),

the Eighth Circuit issued its mandate on August 6, 2020, [Doc. No. 76], vesting this Court

with jurisdiction.   Consistent with the Eighth Circuit’s ruling on Defendants’ appeal,

Defendants’ summary judgment motion is therefore granted.

       Accordingly, IT IS HEREBY ORDERED that

       1. Defendants’ Motion for Summary Judgment [Doc. No. 35] is GRANTED; and

       2. This action is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 10, 2020                             s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge

                                              2
